 



Exhibit 10.3

FRANKLIN BANK CORP.
NONQUALIFIED STOCK OPTION AGREEMENT
(2002 Stock Option Plan)

     This Nonqualified Stock Option Agreement (“Option Agreement”) is between
Franklin Bank Corp., a Delaware corporation (the “Company”), and
                     (the “Optionee”).

W I T N E S S E T H:

     The Company has heretofore adopted the Franklin Bank Corp. 2002 Stock
Option Plan (the “Plan”) for the purpose of providing eligible employees and
directors of the Company and its Subsidiaries (as defined in the Plan) with
additional incentive to promote the success of the business of the Company, to
increase their proprietary interest in the success of the Company, and to
encourage them to remain in the employ or remain as a director of the Company
and its Subsidiaries (collectively hereinafter referred to as the “Company”).
The Company, acting through a committee of its Board of Directors (“Committee”)
has determined that its interest will be advanced by the issuance to the
Optionee of a Nonqualified Option under the Plan.

     NOW THEREFORE, for and in consideration of these premises it is agreed as
follows:



1.       Option. Subject to the terms and conditions contained herein, the
Company, effective as of                      (the “Grant Date”), hereby
irrevocably grants to Optionee the right and option (“Option”) to purchase from
the Company                     shares of the Company’s common stock, $.01 par
value (“Common Stock”), at a price of $                     per share.   2.  
    Option Period. Unless otherwise provided for herein, the Option herein
granted may be exercised by Optionee in whole or in part at any time during
                     (the “Option Period”) beginning on the Grant Date, subject
to the limitation that said Option shall not be exercisable for more than a
portion of the aggregate number of shares offered by this Option (“Vested”)
determined by Optionee’s number of full years of service with the Company as a
director from                      (“Vesting Commencement Date”) to the date of
such exercise, in accordance with the following schedule:

      Number of Full Years of   Cumulative Percentage of Service from the
Vesting   Total Shares Granted That Commencement Date   May Be Purchased-Vested
           

-1-



--------------------------------------------------------------------------------



 



    Upon the occurrence of a “Change of Control” (as defined in Section 11), the
Option granted under this Option Agreement shall be fully exercisable and
Vested.   3.       Procedure for Exercise. The Option herein granted may be
exercised by the delivery of written notice to the Secretary of the Company
setting forth the number of shares with respect to which the Option is being
exercised. Such notice shall be accompanied by cash or cashier’s check, bank
draft, postal or express money order payable to the order of the Company, or at
the option of the Committee, in Common Stock theretofore owned by such Optionee
(or any combination of cash and Common Stock). In addition, in the discretion of
the Committee, payment for any shares subject to an option may also be made by
instructing the Committee to withhold a number of such shares having a fair
market value (as determined in Section 6(b) of the Plan) on the date of exercise
equal to the aggregate exercise price of such option.       Notice may also be
delivered by fax or telecopy provided that the purchase price of such
            shares is delivered to the Company via wire transfer on the same day
the fax is received by the Company. The notice shall specify the address to
which the certificates for such shares are to be mailed. An Optionee shall be
deemed to be a stockholder with respect to shares covered by this Option this
the date the Company receives such written notice and such Option payment.      
As promptly as practicable after receipt of such written notification and
payment, the Company shall deliver to the Optionee certificates for the number
of shares with respect to which this Option has been so exercised, issued in the
Optionee’s name or such other name as Optionee directs; provided, however, that
such delivery shall be deemed effected for all purposes when a stock transfer
agent of the Company shall have deposited such certificates in the United States
mail, addressed to the Optionee at the address specified pursuant to this
Section 3.   4.       Termination of Employment or Service on Board. Prior to
the occurrence of an IPO Date (as defined in Section 13) or Change of Control
(as defined in Section 11), if the Optionee ceases to be employed by the Company
for any reason other than death or disability or ceases to serve on the Board of
Directors of the Company (“Board”) for any reason other than death or
disability, then the Option, whether exercisable or not, on the date of such
termination of employment or cessation from the Board shall expire and terminate
upon such date of such termination of employment or cessation from the Board.
After the occurrence of an IPO Date or Change of Control, if the Optionee ceases
to be employed by the Company for any reason other than death or disability or
ceases to serve on the Board for any reason other than death or disability, any
portion of the Option which is exercisable on the date of such termination of
employment or cessation from the Board shall expire and terminate on the date
that is three (3) months after such date of such termination of employment or
cessation from the Board.   5.       Death or Disability. In the event the
Optionee ceases to be an employee or a member of the Board as a result of the
Optionee’s death or disability and if an IPO Date or Change of Control has
occurred either (i) prior to the date, or (ii) within one year after the date,
the Optionee ceases employment or ceases to serve on the Board as a result of

-2-



--------------------------------------------------------------------------------



 



    death or disability, any portion of the Option which is exercisable on such
date may be exercised within a one-year period after such determination of
disability or death, by the former employee or director, the guardian of his
estate, the executor or administrator of his estate or by the person or persons
to whom his rights under the option shall pass by will or the laws of descent
and distribution, but in no event may this Option be exercised after its
expiration under the terms of this Option Agreement. Notwithstanding the above,
in no event may this Option be exercised after its expiration under the terms of
this Option Agreement.       In the event an Optionee ceases to be an employee
or a member of the Board as a result of the Optionee’s death or disability, and
if no IPO Date or Change of Control has occurred prior to the date which is one
year after the date the Optionee ceases to be an employee or member of the Board
as a result of the Optionee’s death or disability, then any portion of the
Option, whether exercisable or not, shall not be exercisable, and such Option
shall expire on the date which is one year after the date the Optionee ceases to
be an employee or a member of the Board on account of the Optionee’s death or
disability.       Optionee shall be deemed subject to a “disability” if, in the
opinion of a physician selected by the Committee, he is incapable of performing
services for the Company of the kind he was performing at the time the
disability occurred by reason of any medically determinable physical or mental
impairment which can be expected to result in death or to be of long, continued
and indefinite duration. The date of determination of disability for purposes
hereof shall be the date of such determination by such physician.   6.  
    Cashing Out Option. On receipt of written notice of exercise pursuant to
Section 3, the Committee may elect to cash-out all or a part of the portion of
the shares of Common Stock for which all or a portion of this Option is being
exercised by paying Optionee an amount, in cash or Common Stock, equal to the
excess of the fair market value of the Common Stock (as determined under Section
6(b) of the Plan) over the option price times the number of shares of Common
Stock for which the Option is being exercised on the effective date of such
cash-out.   7.       Transferability. This Option shall not be transferable by
Optionee otherwise than by Optionee’s will or by the laws of descent and
distribution or pursuant to a qualified domestic relations order as defined in
the Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder. During the lifetime of Optionee, the Option
shall be exercisable only by him. Any heir or legatee of Optionee shall take
rights herein granted subject to the terms and conditions hereof. No such
transfer of this Option Agreement to heirs or legatees of Optionee shall be
effective to bind the Company unless the Company shall have been furnished with
written notice thereof and a copy of such evidence as the Committee may deem
necessary to establish the validity of the transfer and the acceptance by the
transferee or transferees of the terms and conditions hereof.   8.       No
Rights as Stockholder. Optionee shall have no rights as a stockholder with
respect to any shares of Common Stock covered by this Option Agreement until the
Option is exercised by written notice and accompanied by payment as provided in
Section 3. Until such time, Optionee shall not be entitled to dividends or to
vote at meetings of

-3-



--------------------------------------------------------------------------------



 



    the stockholders of the Company. Except as provided in Section 9 or 10
hereof, no adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash or securities or other property) paid or distributions or other
rights granted in respect of any share of Common Stock for which the record date
for such payment, distribution or grant is prior to the date upon which the
Optionee shall have been a stockholder as provided herein above.   9.  
    Extraordinary Corporate Transactions. If the Company recapitalizes or
otherwise changes its capital structure, or merges, consolidates, sells all of
its assets or dissolves and such transaction is not a Change of Control (each of
the foregoing a “Fundamental Change”), then thereafter upon any exercise of any
Option hereunder, the Optionee shall be entitled to purchase under the Option,
in lieu of the number of shares of Common Stock as to which the Option shall
then be exercisable, the number and class of shares of stock and securities to
which the Optionee would have been entitled pursuant to the terms of the
Fundamental Change as if, immediately prior to such Fundamental Change, the
Optionee had been the holder of record of the number of shares of Common Stock
as to which the Option is then exercisable.   10.       Changes in Capital
Structure. The existence of this Option shall not affect in any way the right or
power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of Common Stock or other securities or subscription
rights thereto, or any issuance of notes, bonds, debentures, preferred or prior
preference stock ahead of or affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or
proceedings, whether of a similar character or otherwise. The issuance by the
Company of any other class of securities which is not Common Stock or
convertible into Common Stock shall not affect the number of shares of Common
Stock subject to this Option or the purchase price per share, unless the
Committee shall determine in its sole discretion than an adjustment is necessary
to provide equitable treatment to Optionee. If the outstanding shares of Common
Stock or other securities of the Company, or both, for which this Option is
exercisable, shall at any time be changed or exchanged by declaration of a stock
dividend, stock split, or combination of shares, the number and kind of shares
of Common Stock or other securities subject to the Plan or subject to this
Option, and the Option price, shall be appropriately and equitably adjusted so
as to maintain the proportionate number of shares or other securities without
changing the aggregate Option price.   11.       Change of Control. Except as
provided below, each of the following events shall hereinafter be defined as a
“Change of Control”:
 
(a) the Company shall not be the surviving entity in any merger or consolidation
with an entity which is not an Affiliate (as defined in the Plan) (or survives
only as a subsidiary of another entity other than one of the Company’s
Affiliates);
 
(b) the Company sells all or substantially all of its assets to any other person
or entity (other than an entity which is an Affiliate);

-4-



--------------------------------------------------------------------------------



 



    (c) any person or entity which entity is not an Affiliate (including a
“group” as contemplated by Section 13(d)(3) of the Securities Exchange Act of
1934, as amended) acquires or gains beneficial ownership or control of
(including, without limitation, power to vote) more than 50% of the outstanding
shares of Common Stock;
 
(d) the Company is to be dissolved and liquidated; or
 
(e) as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Board.   12.       Occurrence of a Change of
Control. Upon the occurrence of an event of Change of Control, the Committee, in
its discretion, may act to affect one or more of the following alternatives with
respect to this Option:
 
(a) determine a reasonable period of time for the exercise of the Option on or
before a specified date (before or after such Change of Control) after which
specified date any unexercised portion of the Option and all rights of Optionee
shall terminate;
 
(b) require the mandatory surrender to the Company by the Optionee of some or
all of the unexercised portion of the Option as of a date, before or after such
Change of Control, specified by the Committee, in which event the Committee
shall thereupon cancel the Option and the Company shall pay to the Optionee an
amount of cash per share equal to the excess, if any, of the fair market value
of the shares subject to the unexercised portion of the Option over the exercise
price of the Option; or
 
(c) provide that upon any exercise of this Option, the Optionee shall be
entitled to purchase under such Option, the number and class of shares of stock
or other securities or property (including, without limitation, cash) to which
the Optionee would have been entitled if, immediately prior to the Change of
Control, the Optionee had been the holder of record of the number of shares of
Common Stock then covered by the Option. The provisions contained in this
Section shall not terminate any rights of the Optionee to further payments
pursuant to any other agreement with the Company following a Change of Control.
  13.       IPO Date. As used herein, the term “IPO Date” shall mean the date on
which the Company shall consummate an underwritten public offering of Common
Stock registered under the Securities Act of 1933, as amended, and as a result
of which the Common Stock is authorized for trading in an automated interdealer
quotation system of a registered national securities association or is listed
for trading on a national securities exchange.   14.       Compliance With
Securities Laws. Upon the acquisition of any shares pursuant to the exercise of
the Option herein granted, Optionee (or any person acting under Section 7) will
enter into such written representations, warranties and agreements as the
Company may reasonably request in order to comply with applicable securities
laws or with this Option Agreement.

-5-



--------------------------------------------------------------------------------



 



15.       Compliance With Laws. Notwithstanding any of the other provisions
hereof, Optionee agrees that he will not exercise the Option(s) granted hereby,
and that the Company will not be obligated to issue any shares pursuant to this
Option Agreement, if the exercise of the Option(s) or the issuance of such
shares of Common Stock would constitute a violation by the Optionee or by the
Company of any provision of any law or regulation of any governmental authority.
  16.       Withholding of Tax. To the extent that the exercise of this Option
or the disposition of shares of Common Stock acquired by exercise of this Option
results in compensation income to the Optionee for federal or state income tax
purposes, the Optionee shall pay to the Company at the time of such exercise or
disposition (or such other time as the law permits if the Optionee is subject to
Section 16(b) of the Securities Exchange Act of 1934, as amended) such amount of
money as the Company may require to meet its obligation under applicable tax
laws or regulations; and, if the Optionee fails to do so, the Company is
authorized to withhold from any cash remuneration then or thereafter payable to
the Optionee, any tax required to be withheld by reason of such resulting
compensation income or Company may otherwise refuse to issue or transfer any
shares otherwise required to be issued or transferred pursuant to the terms
hereof. Payment of the withholding tax by the Optionee shall be made in
accordance with Section 10 of the Plan.   17.       Stockholders Agreements.
Optionee (or any person acting under Section 7), agrees that with respect to all
shares of Common Stock purchased under this Option, he or she shall be bound by
similar contractual obligations placed on shareholders of the Company which
restrict the ability of such shareholders of the Company to transfer their
shares of Common Stock, unless such condition is otherwise waived by the
Company.   18.       Resolution of Disputes. As a condition of the granting of
the Option hereby, the Optionee and his heirs and successors agree that any
dispute or disagreement which may arise hereunder shall be determined by the
Committee in its sole discretion and judgment, and that any such determination
and any interpretation by the Committee of the terms of this Option Agreement
shall be final and shall be binding and conclusive, for all purposes, upon the
Company, Optionee, his heirs and personal representatives.   19.       Legends
on Certificate. The certificates representing the shares of Common Stock
purchased by exercise of an Option will be stamped or otherwise imprinted with
legends in such form as the Company or its counsel may require with respect to
any applicable restrictions on sale or transfer and the stock transfer records
of the Company will reflect stop-transfer instructions with respect to such
shares.   20.       Notices. Every notice hereunder shall be in writing and
shall be given by registered or certified mail or by fax or telecopy. All
notices of the exercise of any Option hereunder shall be directed to Franklin
Bank Corp., 9800 Richmond Avenue, Ste. 680, Houston, Texas 77042, Attention:
Secretary. Any notice given by the Company to Optionee directed to him at his
address on file with the Company shall be effective to bind him and any other
person who shall acquire rights hereunder. The Company shall be under no
obligation whatsoever to advise Optionee of the existence, maturity or
termination of any of Optionee’s rights hereunder and Optionee shall be deemed
to have

-6-



--------------------------------------------------------------------------------



 



    familiarized himself with all matters contained herein and in the Plan which
may affect any of Optionee’s rights or privileges hereunder.   21.  
    Construction and Interpretation. Whenever the term “Optionee” is used herein
under circumstances applicable to any other person or persons to whom this
award, in accordance with the provisions of Section 7 hereof, may be
transferred, the word “Optionee” shall be deemed to include such person or
persons. References to the masculine gender herein also include the feminine
gender for all purposes.   22.       Agreement Subject to Plan. This Option
Agreement is subject to the Plan. The terms and provisions of the Plan
(including any subsequent amendments thereto) are hereby incorporated herein by
reference thereto. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail. All definitions of words and
terms contained in the Plan shall be applicable to this Option Agreement.  
23.       Binding Effect. This Option Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Optionee.   24.       Governing Law. This Option Agreement shall
be interpreted and construed in accordance with the laws of the State of
Delaware and applicable federal law.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Option Agreement has been executed this ___day of
                    , 200___.

            FRANKLIN BANK CORP.
      By:           Print Name:         Print Title:         OPTIONEE


Name:
                       

-8-